                           United States District Court
                         Western District of North Carolina
                                Asheville Division

 ROMULO CONTRERAS,                         )            JUDGMENT IN CASE
                                           )
                Plaintiff,                 )          1:20-cv-00287-GCM-DCK
                                           )
                   vs.                     )
                                           )
 KILOLO KIJAKAZI,                          )
 Acting Commissioner of Social Security,   )
                                           )
               Defendant.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 3, 2021 Order.

                                               September 3, 2021




     Case 1:20-cv-00287-GCM-DCK Document 19 Filed 09/03/21 Page 1 of 1
